--------------------------------------------------------------------------------


Exhibit 10.62


Executive Employment Agreement


This Executive Employment Agreement (“Agreement”) between Freeport-McMoRan
Copper & Gold Inc., a Delaware corporation (the “Company”), and Kathleen L.
Quirk (the “Executive”) is dated effective as of January 29, 2008 (the
“Agreement Date”).
 
W I T N E S S E T H:


WHEREAS, the Executive currently serves as an officer of the Company;
 
WHEREAS, pursuant to the terms of this Agreement, the Company desires to retain
the services of the Executive and the Executive desires to continue to provide
services to the Company;
 
WHEREAS, during the course of providing services to the Company, the Executive
has or will have received extensive and unique knowledge of, experience in and
access to resources involving, the Mining Business (as defined below) at a
substantial cost to the Company, which Executive acknowledges has enhanced or
substantially will enhance Executive’s skills and knowledge in such business;
 
WHEREAS, during the course of providing services to the Company, Executive has
had and will continue to have access to valuable oral and written information,
knowledge and data relating to the business and operations of the Company and
its subsidiaries that is non-public, confidential or proprietary in nature and
is particularly useful in the Mining Business; and
 
WHEREAS, in view of the opportunities provided by the Company to Executive, the
cost thereof to the Company, and the need for the Company to be protected
against disclosures by Executive of the Company’s and its subsidiaries’ trade
secrets and other non-public, confidential or proprietary information, the
Company and Executive desire, among other things, to prohibit Executive from
disclosing or utilizing, outside the scope of his employment with the Company,
any non-public, confidential or proprietary information, knowledge and data
relating to the business and operations of the Company or its subsidiaries
received by Executive during the course of his employment, and to restrict the
ability of Executive to compete with the Company or its subsidiaries for a
limited period of time.
 
NOW, THEREFORE, for and in consideration of the continued employment of
Executive by the Company and the payment of salary, benefits and other
compensation to Executive by the Company, the parties hereto agree as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
Article I
 
Employment Capacity
 
1.     Capacity and Duties of Executive.  The Executive is employed by the
Company to render services on behalf of the Company as Executive Vice President
and Chief Financial Officer.  The Executive will perform such duties as are
assigned to the individual holding the title or titles held by him from time to
time in the Company’s By-laws and such other duties as may be prescribed from
time to time by the Chairman of the Board or the Company’s Board of Directors
(the “Board”), or the Chief Executive Officer, which duties shall be consistent
with the position of Executive Vice President and Chief Financial Officer.
 
2.     Term.  The term of this Agreement (the “Employment Term”) will commence
on the Agreement Date and will expire January 1, 2012; subject to extension as
provided in Article V, Section 3(a) in the event of a Change of Control (as
defined in Article V, Section 2), and subject to any earlier termination of
Executive’s employment pursuant to this Agreement.  Commencing on January 1,
2012, and each January 1st thereafter, the Employment Term will automatically be
extended for one additional year unless not later than August 1 of the
immediately preceding year, the Corporate Personnel Committee has given written
notice to the Executive that it does not wish to extend this Agreement.
 
3.     Devotion to Responsibilities.  The Executive will devote significant
business time to the business of the Company, will use his best efforts to
perform faithfully and efficiently his duties under this Agreement, and will not
engage in or be employed by any other business; provided, however, that nothing
herein will prohibit the Executive from (a) serving as an officer and director
of McMoRan Exploration Co. (“McMoRan”), FM Services Company or any of their
affiliates or successors, (b) serving as a member of the board of directors,
board of trustees or the like of any for-profit or non-profit entity that does
not compete with the Company, or performing services of any type for any civic
or community entity, whether or not the Executive receives compensation
therefor, (c) investing his assets in such form or manner as will require no
more than nominal services on the part of the Executive in the operation of the
business of the entity in which such investment is made, or (d) serving in
various capacities with, and attending meetings of, industry or trade groups and
associations, as long as the Executive’s activities permitted by clauses (a),
(b), (c) and (d) above do not materially and unreasonably interfere with the
ability of the Executive to perform the services and discharge the
responsibilities required of him under this Agreement.  Notwithstanding clause
(c) above, the Executive may not, without the approval of the Corporate
Personnel Committee of the Board, beneficially own 5% or more of the equity
interests of a business organization required to file periodic reports with the
Securities and Exchange Commission under the Securities Exchange Act of 1934
(the “Exchange Act”) other than the Company or McMoRan, and the Executive may
not beneficially own more than 2% of the equity interests of any business
organization that competes with the Company.  For purposes of this paragraph,
“beneficially own” has the meaning ascribed to that term in Rule 13d-3 under the
Exchange Act.
 
2

--------------------------------------------------------------------------------


Article II
 
Compensation and Benefits
 
1.     Salary.  The Company will pay the Executive a salary (“Base Salary”) at
an annual rate per fiscal year of the Company (“Fiscal Year”) of $650,000, which
will be payable to the Executive in equal semi-monthly installments.  Base
Salary may be remitted to the Executive on behalf of the Company by an affiliate
of the Company.
 
2.     Bonus.  The Executive will be eligible to receive an annual incentive
bonus (the “Bonus”), payable, if at all, only with respect to services that the
Executive provides to the Company.  Any Bonus will be determined, accrued and
paid in accordance with the terms of the Company’s 2005 Annual Incentive Plan,
as amended, or any incentive or bonus compensation plan that is a successor or
substitute therefor, that covers certain individuals designated by the Corporate
Personnel Committee of the Board (the “Committee”).  The Executive acknowledges
and agrees that this Section 2 imposes no obligation on the Company to award any
bonus to the Executive.
 
3.     Award of Restricted Stock Units.  Effective on the Agreement Date or as
otherwise provided by resolution of the Corporate Personnel Committee of the
Company’s Board of Directors approving such grant, Executive shall receive
75,000 restricted stock units on the terms and conditions set forth in a
restricted stock unit agreement entered into between the Company and the
Executive, the form of which is attached hereto as Exhibit A.
 
4.     Equity Awards and Long-Term Performance Units.  The Executive will
continue to be eligible to participate in all short-term and long-term equity
and non-equity incentive plans in which the Executive currently participates or
which may be offered in the future to the most senior executives of the Company.
 
5.     Vacation.  The Executive will be entitled to paid vacation and holidays
as provided to executives of the Company generally.
 
6.     Indemnification and Insurance.  In accordance with the Company’s
Certificate of Incorporation, the Company will indemnify the Executive, to the
fullest extent permitted by applicable the law, for any and all claims brought
against him arising out his services to the Company and its subsidiaries.  In
addition, the Company will continue to maintain a directors’ and officers’
insurance policy covering the Executive substantially in the form of the policy
in existence as of the Agreement Date to the extent such policy remains
available at reasonable commercial terms.
 
7.     Other Benefits.  The Executive will continue to be entitled to all
benefits and perquisites presently provided to him or generally to the most
senior executives of the Company and be eligible to participate in and receive
all benefits under welfare benefit plans, practices, policies and programs
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) available generally to the most senior executives of the Company.
 
8.     Expenses.  The Executive will be entitled to receive prompt reimbursement
for all reasonable business expenses (including food, transportation,
entertainment and lodging)
 
3

--------------------------------------------------------------------------------


incurred from time to time on behalf of the Company in the performance of his
duties, upon the presentation of such supporting invoices, documents and forms
as the Company reasonably requests.
 
Article III
 
Termination of Employment
 
1.     Death.  The Executive’s status as an officer and employee will terminate
immediately and automatically upon the Executive’s death.
 
2.     Disability.  The Company may terminate Executive’s status as an officer
and employee for “Disability” as follows:
 
(a)    If the Executive has a disability that entitles him to receive benefits
under the Company’s long-term disability insurance policy in effect at the time
either because he is Totally Disabled or Partially Disabled, as such terms are
defined in the Company’s policy in effect as of the Agreement Date or as similar
terms are defined in any successor policy, then the Company may terminate
Executive’s status as an officer and employee effective on the first day on
which the Executive receives a payment under such policy (or on the first day
that he would be so eligible, if he had applied timely for such payments).
 
(b)    If the Company has no long-term disability plan in effect, and if (i)
because of physical or mental illness the Executive is rendered incapable of
satisfactorily discharging his duties and responsibilities under this Agreement
for a period of 90 consecutive days and (ii) a duly qualified physician chosen
by the Company and reasonably acceptable to the Executive or his legal
representatives so certifies in writing, the Board will have the power to
determine that the Executive has become disabled.  If the Board makes such a
determination, the Company will have the continuing right and option, during the
period that such disability continues, and by notice given in the manner
provided in this Agreement, to terminate the status of Executive as an officer
and employee.  Any such termination will become effective 30 days after such
notice of termination is given, unless within such 30-day period, the Executive
becomes capable of rendering services of the character contemplated hereby (and
a physician chosen by the Company and reasonably acceptable to the Executive or
his legal representatives so certifies in writing) and the Executive in fact
resumes such services.
 
(c)    The “Disability Effective Date” will mean the date on which termination
of Executive’s status as an officer and employee becomes effective due to
Disability.
 
3.     Cause.  The Company may terminate the Executive’s status as an officer
and employee for “Cause,” which is defined as follows:
 
(a)    The Executive’s willful and continued failure to perform substantially
the Executive’s duties with the Company or its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board, which specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties;
 
4

--------------------------------------------------------------------------------


(b)     The Executive’s material breach of this Agreement after a written demand
is delivered to the Executive by the Board, which specifically identifies the
manner in which the Board believes that the Executive has materially breached
this Agreement;
 
(c)     The final conviction of the Executive or an entering of a guilty plea or
a plea of no contest by the Executive to a felony;
 
(d)     Unauthorized acts or omissions by the Executive that could reasonably be
expected to cause material financial harm to the Company or materially disrupt
Company operations;
 
(e)     The Executive’s commission of an act of dishonesty (even if not a crime)
resulting in the enrichment of the Executive at the expense of the Company; or
 
(f)     The Executive’s knowing falsification or knowing attempted falsification
of financial records of the Company in violation of SEC Rule 13b2-1.
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the act
or omission was in the best interests of the Company or its affiliates.  Any
act, or failure to act, based on authority given pursuant to a resolution duly
adopted by the Board, the instructions of a more senior officer of the Company
or the advice of counsel to the Company or its affiliates will be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company or its affiliates.  The termination of
employment of the Executive will not be deemed to be for Cause unless and until
there has been delivered to the Executive a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive has engaged in any of the
conduct described in subparagraphs (a) through (f) above, and specifying the
particulars of such conduct.
 
4.     Good Reason.  The Executive may terminate his status as an officer and
employee for “Good Reason,” which is defined as follows:
 
(a)    Any failure by the Company or its affiliates to comply with any of the
provisions of this Agreement (including, but not limited to, the failure to
provide the Executive with the position set forth in Article I, Section 1 and,
at a minimum, the Base Salary set forth in Article II, Section 1), other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith that
is remedied within 10 days after receipt by the Company of written notice
thereof from the Executive; or
 
(b)    The assignment to the Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by this Agreement, or any other action that results in a diminution
in such position, authority, duties or responsibilities, excluding for this
 
5

--------------------------------------------------------------------------------


purpose an isolated, insubstantial and inadvertent action not taken in bad faith
that is remedied within 10 days after receipt by the Company of written notice
thereof from the Executive.
 
(c)    Following a Change of Control, as defined in Article V hereof, “Good
Reason” will also include:
 
(i)     Any failure of the Company to provide the Executive with the position,
authority, duties and responsibilities at least commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 120-day period immediately preceding the Change of
Control.  Executive’s position, authority, duties and responsibilities after a
Change of Control shall not be considered commensurate in all material respects
with Executive’s position, authority, duties and responsibilities prior to a
Change of Control unless after the Change of Control the Executive holds an
equivalent position in the Company;
 
(ii)    The Company or its affiliates requiring the Executive to be based at any
office or location other than the office or location where Executive was
employed immediately preceding the Change of Control, or requiring the Executive
to travel on business to a substantially greater extent than required
immediately prior to a Change of Control; or
 
(iii)    Any failure by the Company to comply with and satisfy Article VIII,
Sections 1(c) and (d) of this Agreement.
 
Any determination of “Good Reason” made by the Executive in good faith and based
upon his reasonable belief and understanding shall be conclusive.
 
5.     Termination by the Company.  In addition to termination for death,
Disability or Cause, the Company may at any time terminate the Executive’s
status as an officer and employee for any reason or for no reason at all.
 
6.     Retirement.  In addition to termination for death or Good Reason, the
Executive may at any time retire and terminate his status as an officer and
employee.  “Retirement” (and variants thereof) for purposes of this Agreement is
defined as the Executive’s voluntary termination of his status as an officer and
employee at any time after reaching age 54, but shall not include a termination
for Good Reason.
 
7.     Notice of Termination; Termination Date.
 
(a)     Other than as a result of the death of Executive, any termination of
Executive’s status as an officer and employee shall be communicated to the other
party by Notice of Termination given in accordance with Article VIII, Section 2
of this Agreement.  For purposes of this Agreement, a “Notice of Termination”
means a written notice that (i) indicates the specific termination provision in
this Agreement on which the party relies,  (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provisions so indicated and (iii) if the
Termination Date (as defined below) is other than the date of receipt of such
notice, specifies the Termination Date.  The Company’s failure to set forth in
the Notice of Termination any fact or circumstance that contributes to a showing
of Disability or Cause will not negate the effect of the notice nor waive
 
6

--------------------------------------------------------------------------------


any right of the Company or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights.
 
(b)     “Termination Date” means, if Executive’s status as an officer and
employee is terminated (i) by reason of Executive’s death, the date of
Executive’s death, (ii) by reason of Disability, the Disability Effective Date,
(iii) by the Company other than by reason of death or Disability, the date of
delivery of the Notice of Termination or any later date specified in the Notice
of Termination, which date will not be more than 30 days after the giving of the
notice, or (iv) by the Executive other than by reason of death, the date of
delivery of the Notice of Termination or any later date specified in the Notice
of Termination, which date will not be more than 30 days after the giving of the
notice.
 
Article IV
 
Obligations upon Termination
 
1.     Separation from Service.  No payments or benefits provided herein that
are paid because of a termination of employment under circumstances described
herein shall be paid, unless such termination of employment also constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
issued thereunder (“Section 409A”).
 
2.     Death, Disability, or Retirement.  If (A) the Executive’s status as an
officer and employee is terminated by reason of the Executive’s death or
Retirement, or (B) the Company terminates the Executive’s status as an officer
and employee by reason of Executive’s Disability then, subject to the six-month
delay set forth in Article VIII, Section 14, if applicable,:
 
(a)     The Company will pay the Executive or his legal representatives the
amount of the Executive’s Base Salary earned through the Termination Date to the
extent not previously paid (the “Accrued Obligations”);
 
(b)     No later than sixty (60) days following the end of the fiscal quarter
during which the Termination Date occurs, the Company will pay to the Executive
or his legal representatives a pro rata bonus in an amount determined by
calculating the bonus that the Executive would receive for the Fiscal Year in
which the Termination Date occurs based upon the level of achievement of the
applicable performance goals through the end of the fiscal quarter in which the
Termination Date occurs, annualized as if such level of performance had
continued throughout the entire Fiscal Year and then multiplying such bonus
amount by the fraction obtained by dividing the number of days in the year
through the Termination Date by 365 (the “Pro Rata Bonus”);
 
(c)     The Company will pay or deliver, as appropriate, all other benefits due
to Executive  pursuant to any employee benefit plans and incentive plans
maintained by the Company or its subsidiaries with respect to services rendered
by the Executive prior to the Termination Date; and
 
(d)     In the case of Executive’s Retirement, for a period commencing on the
Termination Date and ending on the earlier of  (i) the third anniversary of the
Termination Date, or (ii) the date that the Executive accepts new employment
(the “Continuation Period”), the
 
7

--------------------------------------------------------------------------------


Company will at its expense maintain and administer for the continued benefit of
Executive all insurance and welfare benefit plans in which Executive was
entitled to participate as an employee of the Company as of the Termination
Date, except medical reimbursement benefits under the Company’s flex plans,
provided that Executive’s continued participation is possible under the general
terms and provisions of such plans and all applicable laws.  If the Executive is
a “specified employee” governed by Article VIII, Section 14, to the extent that
any benefits provided to the Executive under this Article IV, Section 2(d) are
taxable to the Executive, then, with the exception of nontaxable medical
insurance benefits, the value of the aggregate amount of such taxable benefits
provided to the Executive pursuant to this Article IV, Section 2(d) during the
six month period following the Termination Date shall be limited to the amount
specified by Section 402(g)(1)(B) of Code for the year in which the termination
occurred.  The Executive shall pay the cost of any benefits that exceed the
amount specified in the previous sentence during the six month period following
the date of termination, and shall be reimbursed in full by the Company during
the seventh month after the Termination Date.  The coverage and benefits
(including deductibles and costs) provided under any such benefit plan in
accordance with this paragraph during the Continuation Period will be no less
favorable to Executive than the most favorable of such coverages and benefits as
of the Termination Date.  If Executive’s participation in any such benefit plan
is barred or any such benefit plan is terminated, the Company will use
commercially reasonable efforts to provide Executive with compensation or
benefits substantially similar or comparable in value to those Executive would
otherwise have been entitled to receive under such plans.  At the end of the
Continuation Period, the Executive will have the option to have assigned to him,
at no cost and with no apportionment of prepaid premiums, any assignable
insurance owned by the Company that relates specifically to the
Executive.  Subject to the general terms and provisions of the plans and all
applicable laws, the Executive will be eligible for coverage under the Company’s
retiree medical plan or the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) at the end of the Continuation Period or earlier cessation of the
Company’s obligation under the foregoing provisions of this paragraph.
 
To the extent that the amounts payable under this Article IV, Section 2(d) are
reimbursements and other separation payments described under Treasury
Regulations Section 1.409A-1(b)(9)(v), such payments do not provide for the
deferral of compensation.  If they do constitute deferral of compensation
governed by Section 409A, they shall be deemed to be reimbursements or in-kind
benefits governed by Treasury Regulations Section 1.409A-3(i)(1)(iv).  If the
previous sentence applies, (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided during the Executive’s taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year, (ii) the reimbursement of an eligible expense must be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred and (iii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.


3.     Cause.  If the Company terminates the Executive’s status as an officer
and employee for Cause, the Company will pay to the Executive the Accrued
Obligations.  The Company will have no further obligation to the Executive other
than for obligations imposed by law and obligations for any benefits due the
Executive pursuant to any employee benefit plans
 
8

--------------------------------------------------------------------------------


and incentive plans maintained by the Company or its subsidiaries with respect
to services rendered by the Executive prior to the Termination Date.
 
4.     Termination by Executive for Good Reason or by Company for Reasons other
than Death, Disability or Cause.  If the Executive terminates his status as an
officer and employee for Good Reason or the Company terminates the Executive’s
status as an officer and employee other than for death, Disability or Cause,
then subject to the six-month delay set forth in Article VIII, Section 14, if
applicable:
 
(a)    The Company will pay to the Executive the Accrued Obligations and the Pro
Rata Bonus;
 
(b)    Within twenty (20) business days of the Termination Date, the Company
will pay to the Executive in a lump sum in cash an amount equal to three times
the sum of (i) the Executive’s Base Salary in effect at the Termination Date and
(ii) average of the Bonuses paid to the Executive for the immediately preceding
three Fiscal Years, not including any premium received in connection with
Executive’s participation in any restricted stock program offered by the
Company;
 
(c)    All stock options will become immediately exercisable as of the
Termination Date and will remain exercisable until the expiration date specified
in the applicable notice of grant of nonqualified stock option;
 
(d)    All restricted stock units granted to the Executive, except the
restricted stock units granted pursuant to Article II, Section 3 herein, will
vest as of the Termination Date to the extent not previously vested and will
convert to common stock of the Company, provided any applicable performance
conditions have been met as of the Termination Date;
 
(e)    The Executive’s performance units under the Company’s Long-Term
Performance Incentive Plan will be credited with the annual earnings per share
or net loss per share (as defined in the plan) for the Fiscal Year in which the
Termination Date occurs and all amounts credited to the Executive’s performance
unit account will be fully vested and will be paid out within 60 days of the end
of the Fiscal Year in which the Termination Date occurs;
 
(f)    The Company will pay or deliver, as appropriate, all other benefits due
the Executive pursuant to any employee benefit plans maintained by the Company
or its subsidiaries with respect to services rendered by the Executive prior to
the Termination Date; and
 
(g)    For the Continuation Period, the Company shall at its expense maintain
and administer for the continued benefit of Executive the benefits provided for
under Article IV, Section 2(d).
 
5.     Resignation from Boards of Directors.  If Executive is a director of the
Company and his employment is terminated for any reason other than death, the
Executive will, if requested by the Company, immediately resign as a director of
the Company and its subsidiaries.  If such resignation is not received within 20
business days after the Executive actually receives written notice from the
Company requesting the resignations, the Executive will forfeit any right to
receive any payments pursuant to this Agreement.
 
9

--------------------------------------------------------------------------------


Article V
 
Change of Control
 
1.     Applicability.  In the event that a Change of Control occurs during the
Employment Term, then the provisions of this Article V shall be applicable.
 
2.     Definition of Change of Control.
 
(a) “Change of Control” means (capitalized terms not otherwise defined will have
the meanings ascribed to them in paragraph (b) below):
 
(i)     the acquisition by any Person together with all Affiliates of such
Person, of Beneficial Ownership of the Threshold Percentage or more; provided,
however, that for purposes of this Article V, Section 2(a)(i), the following
will not constitute a Change of Control:
 
(A) any acquisition (other than a “Business Combination,” as defined below, that
constitutes a Change of Control under Article V, Section 2(a)(iii) hereof) of
Common Stock directly from the Company,
 
(B) any acquisition of Common Stock by the Company or its subsidiaries,
 
(C) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or
 
(D) any acquisition of Common Stock pursuant to a Business Combination that does
not constitute a Change of Control under Article V, Section 2(a)(iii) hereof; or
 
(ii)     individuals who as of the effective date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or
 
(iii)    the consummation of a reorganization, merger or consolidation
(including a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company), or sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”), in each case,
unless, immediately following such Business Combination:
 
10

--------------------------------------------------------------------------------


(A)     the individuals and entities who were the Beneficial Owners of the
Company Voting Stock immediately prior to such Business Combination have direct
or indirect Beneficial Ownership of more than 50% of the then outstanding shares
of common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Company, and
 
(B)     no Person together with all Affiliates of such Person (excluding the
Company and any employee benefit plan or related trust of the Company or any
subsidiary of the Company) Beneficially Owns 30% or more of the then outstanding
shares of common stock of the Company or 30% or more of the combined voting
power of the then outstanding voting securities of the Company, and
 
(C)     at least a majority of the members of the board of directors of the
Company were members of the Incumbent Board at the time of the execution of the
initial agreement, and of the action of the Board, providing for such Business
Combination; or
 
(iv)          approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
(b) As used in this Section 2 and elsewhere in this Agreement, the following
terms have the meanings indicated:
 
(i)     Affiliate:  “Affiliate” means a Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, another specified Person.
 
(ii)    Beneficial Owner:  “Beneficial Owner” (and variants thereof), with
respect to a security, means a Person who, directly or indirectly (through any
contract, understanding, relationship or otherwise), has or shares (A) the power
to vote, or direct the voting of, the security, and/or (B) the power to dispose
of, or to direct the disposition of, the security.
 
(iii)    Company Voting Stock:  “Company Voting Stock” means any capital stock
of the Company that is then entitled to vote for the election of directors.
 
(iv)          Majority Shares:  “Majority Shares” means the number of shares of
Company Voting Stock that could elect a majority of the directors of the Company
if all directors were to be elected at a single meeting.
 
(v)   Person:  “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.
 
(vi) Threshold Percentage:  “Threshold Percentage” means 30% of all then
outstanding Common Stock.
 
11

--------------------------------------------------------------------------------


3.     Effect.
 
Upon a Change of Control, the Employment Term and the benefits provided by
Article II hereof shall automatically continue following such Change of Control
for a period equal to the then remaining Employment Term or three years from the
Change of Control, whichever period is longer, subject to any earlier
termination of Executive’s status as an employee pursuant to this Agreement.
 
4.     Obligations upon Termination Following a Change of Control.
 
(a)     Death, Disability or Retirement.  If, after a Change of Control and
during the Employment Term, (i) the Executive’s status as an officer and
employee is terminated by reason of the Executive’s death, (ii) the Company
terminates the Executive’s status as an officer and employee by reason of
Executive’s Disability, or (iii) the Executive Retires and terminates his status
as an officer and employee, then the Company shall pay to the Executive the
benefits and payments provided for in Article IV, Section 2, subject to the
six-month delay set forth in Article VIII, Section 14, if applicable.
 
(b)     Cause.  If, after a Change of Control and during the Employment Term,
the Executive’s status as an officer and employee is terminated by the Company
for Cause, the Company shall pay to the Executive the benefits and payments
provided for in Article IV, Section 3.
 
(c)     Termination by Executive for Good Reason or by Company for Reasons other
than Death, Disability or Cause.  If, after a Change of Control and during the
Employment Term, the Executive terminates his status as an officer and employee
for Good Reason, or the Company terminates the Executive’s status as an officer
and employee other than for death, Disability or Cause, then, subject to the
six-month delay set forth in Article VIII, Section 14, if applicable,:
 
(i)     The Company shall pay to the Executive the Accrued Obligations and the
Pro Rata Bonus;
 
(ii)     Within twenty (20) business days of the Termination Date, the Company
shall pay to the Executive in a lump sum in cash an amount equal to three times,
the sum of (A) the Executive’s Base Salary in effect at the Termination Date and
(B) the highest bonus paid to the Executive for any of the immediately preceding
three Fiscal Years, not including any premium received in connection with the
Executive’s participation in any restricted stock program offered by the
Company;
 
(iii)    The Company will pay or deliver, as appropriate, all other benefits due
the Executive pursuant to any employee benefit plans and incentive plans
maintained by the Company or its affiliated companies with respect to services
rendered by the Executive prior to the Termination Date; and
 
(iv)    For the Continuation Period, the Company shall at its expense maintain
and administer for the continued benefit of Executive the benefits provided for
under Article IV, Section 2(d).
 
12

--------------------------------------------------------------------------------


(d)     Resignation from Board of Directors.  If the Executive is a director of
the Company and his status as an officer and employee is terminated for any
reason other than death, the Executive shall, if requested by the Company,
immediately resign as a director of the Company and its subsidiaries.  If such
resignation is not received within 20 business days after the Executive actually
receives written notice from the Company requesting the resignation, the
Executive shall forfeit any right to receive any payments pursuant to this
Agreement.
 
(e)     Nondisclosure, Noncompetition and Proprietary Rights.  The rights and
obligations of the Company and the Executive contained in Article VI hereof
shall continue to apply after a Change of Control.
 
5.     Excise Tax Provision.
 
(a)     Notwithstanding any other provisions of this Agreement, if a Change of
Control occurs during the original or extended term of this Agreement, in the
event that any of the payments or benefits received or to be received by or
attributable to the Executive in connection with the Change of Control or the
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change of Control or any Person affiliated with
the Company or such Person) (all such payments and benefits, including the
payments and benefits under Article V, Section 4(c) hereof, but excluding any
payment to be made pursuant to this Article V, Section 5, being hereinafter
referred to as the “Initial Payments”) will be subject (in whole or in part) to
an excise tax imposed by section 4999 of the Code or any similar tax (the
“Excise Tax”), the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of (i) any Excise Tax on the Initial Payments, (ii) any federal, state
and local income and employment taxes on the Gross-Up Payment, (iii) any
Medicare tax on the Gross-Up Payment, and (iv) the Excise Tax on the Gross-Up
Payment, shall be equal to the Initial Payments.  Notwithstanding the foregoing
provisions of this Article V, Section 5(a), if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that the present value as of
the date of the Change of Control, determined in accordance with Sections
280G(b)(2)(ii) and 280G(d)(4) of the Code (the “Present Value”), of the Initial
Payments does not exceed 110% of the greatest Present Value of Initial
Payments  that could be paid to the Executive such that the receipt thereof
would not give rise to any Excise Tax (the “Safe Harbor Cap”), then no Gross-Up
Payment shall be made to the Executive and the amounts payable to the Executive
under this Agreement shall be reduced to the maximum amount that could be paid
to the Executive such that the Present Value of the Initial Payments does not
exceed the Safe Harbor Cap.  The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the benefits as elected by the
Executive.  For purposes of reducing the Initial Payments to the Safe Harbor
Cap, only amounts payable under this Agreement (and no other Initial Payments)
shall be reduced.  If the reduction of the amounts payable hereunder would not
result in a reduction of the Present Value of the Initial Payments to the Safe
Harbor Cap, no amounts payable under this Agreement shall be reduced pursuant to
this provision.
 
(b)     For purposes of determining whether any of the Initial Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Initial Payments shall be treated as “parachute payments” (within the meaning of
the Code) unless, in the opinion of
 
13

--------------------------------------------------------------------------------


tax counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected
by the accounting firm which was, immediately prior to the Change of Control,
the Company’s independent auditor (the “Auditor”), such payments or benefits (in
whole or in part) do not constitute parachute payments, (ii) all “excess
parachute payments” within the meaning of the Code shall be treated as subject
to the Excise Tax unless, in the opinion of Tax Counsel, such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered (within the meaning of the Code) in excess of the “Base
Amount” (within the meaning set forth in the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (iii) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Auditor in accordance with the principles of the Code.  For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income tax at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence on the date of termination of
the Executive’s employment (or if there is no date of termination, then the date
on which the Gross-Up Payment is calculated for purposes of this Article V,
Section 5), net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.
 
(c)     In the event that the Excise Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within ten business days following the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being repaid by the Executive, to the extent that such repayment results in a
reduction in the Excise Tax and a dollar-for-dollar reduction in the Executive’s
taxable income and wages for purposes of federal, state and local income and
employment taxes, plus interest on the amount of such repayment at 120% of the
rate provided in section 1274(b)(2)(B) of the Code).  In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder in
calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Executive
with respect to such excess) within ten business days following the time that
the amount of such excess is finally determined.  The Executive and the Company
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Initial Payments.
 
(d)     Subject to the six-month delay set forth in Article VIII, Section 14, if
applicable, the Gross-Up Payment provided in this Article V, Section 5 shall be
made not later than the “Payment Day.”  The Payment Day shall be the tenth
business day following the date of termination, or, if the Executive becomes
entitled, before the Executive’s employment is terminated, to a Gross-Up Payment
under this Article V, Section 5, then not later than the tenth business day
following the date as of which the present value of the Initial Payments is
calculated for purposes of determining the amount of such Gross-Up
Payment.  Notwithstanding the preceding provisions of this Article V, Section
5(d), if the amount of the Gross-Up Payment
 
14

--------------------------------------------------------------------------------


cannot be finally determined on or before the Payment Day, the Company shall pay
to the Executive on the Payment Day an estimate, as determined in accordance
with Article V, Section 5(b), of the minimum amount of the Gross-Up Payment to
which the Executive is clearly entitled and shall pay the remainder of the
Gross-Up Payment (together with interest on the unpaid remainder at 120% of the
rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth day after the
Payment Day.  In the event that the amount of the estimated Gross-Up Payment so
made exceeds the amount subsequently determined to have been due, such excess
shall constitute a loan by the Company to the Executive, payable on the tenth
business day after demand by the Company (together with interest at 120% of the
rate provided in section 1274(b)(2)(B) of the Code).  At the time that any
Gross-Up Payment is made pursuant to Article V, Section 5(a) (and at the time
that any additional Gross-Up Payment is made pursuant to Article V, Section
5(c)), the Company shall provide the Executive with a written statement setting
forth the manner in which any such payment was calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinion or advice which is in writing shall be
attached to the statement). Notwithstanding any other provision hereof, the
Gross-Up Payment (including any additional Gross-Up Payment made pursuant to
Article V, Section 5(c)) must be paid no later than the end of the calendar year
following the year in which the Executive remits the related taxes, as required
by Treasury Regulations Section 1.409A-3(i)(l)(v).
 
Article VI
 
Nondisclosure, Noncompetition and Proprietary Rights
 
1.     Certain Definitions.  For purposes of this Agreement, the following terms
will have the following meanings:
 
(a)    “Confidential Information” means any information, knowledge or data of
any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company and its subsidiaries, that at the time or times concerned is not
generally known to persons engaged in businesses similar to those conducted or
contemplated by the Company and its subsidiaries (other than information known
by such persons through a violation of an obligation of confidentiality to the
Company), whether produced by the Company and its subsidiaries or any of their
consultants, agents or independent contractors or by Executive, and whether or
not marked confidential, including without limitation information relating to
the Company’s or its subsidiaries’ products and services, business plans,
business acquisitions, processes, product or service research and development
ideas, methods or techniques, training methods and materials, and other
operational methods or techniques, quality assurance procedures or standards,
operating procedures, files, plans, specifications, proposals, drawings, charts,
graphs, support data, trade secrets, supplier lists, supplier information,
purchasing methods or practices, distribution and selling activities,
consultants’ reports, marketing and engineering or other technical studies,
maintenance records, employment or personnel data, marketing data, strategies or
techniques, financial reports, budgets, projections, cost analyses, price lists,
formulae and analyses, employee lists, customer records, customer lists,
customer source lists, proprietary computer software, and internal notes and
memoranda relating to any of the foregoing.
 
15

--------------------------------------------------------------------------------


(b)     “Mining Business” means the exploration, mining, production, marketing
and sale of metals and ore containing metals.
 
2.     Nondisclosure of Confidential Information.  Executive will hold in a
fiduciary capacity for the benefit of the Company all Confidential Information
obtained by Executive during Executive’s employment (whether prior to or after
the Agreement Date) and will use such Confidential Information solely within the
scope of his employment with and for the exclusive benefit of the Company.  For
a period of five years after the Termination Date, Executive agrees (a) not to
communicate, divulge or make available to any person or entity (other than the
Company) any such Confidential Information, except upon the prior written
authorization of the Company or as may be required by law or legal process, and
(b) to deliver promptly to the Company any Confidential Information in his
possession, including any duplicates thereof and any notes or other records
Executive has prepared with respect thereto.  In the event that the provisions
of any applicable law or the order of any court would require Executive to
disclose or otherwise make available any Confidential Information, Executive
will give the Company prompt prior written notice of such required disclosure
and an opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.
 
3.    Limited Covenant Not to Compete.  For a period of six months after the
Termination Date, Executive agrees that, with respect to each State of the
United States or other jurisdiction, or specified portions thereof, in which the
Executive regularly (a) makes contact with customers of the Company or any of
its subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries, or (c) supervises the activities of other employees of the Company
or any of its subsidiaries, and in which the Company or any of its subsidiaries
engages in Mining Business as of the Termination Date, including without
limitation the counties of Yavapai, Gila, Greenlee, Graham and Pima, all in the
State of Arizona, Grant, New Mexico, Clear Creek, Colorado, and the countries of
Indonesia, Spain, Peru, Chile and the Democratic Republic of the Congo
(collectively, the “Subject Areas”), Executive will restrict his activities
within the Subject Areas as follows:
 
(a)    Executive will not, directly or indirectly, for himself or others, own,
manage, operate, control, be employed in an executive, managerial or supervisory
capacity by, consult with, assist or otherwise engage or participate in or allow
his skill, knowledge, experience or reputation to be used in connection with,
the ownership, management, operation or control of, any company or other
business enterprise engaged in the Mining Business within any of the Subject
Areas; provided, however, that nothing contained herein will prohibit Executive
from making passive investments as long as Executive does not beneficially own
more than 2% of the equity interests of a business enterprise engaged in the
Mining Business within any of the Subject Areas.  For purposes of this
paragraph, “beneficially own” will have the same meaning ascribed to that term
in Rule 13d-3 under the Exchange Act;
 
(b)     Executive will not call upon any customer of the Company or its
subsidiaries for the purpose of soliciting, diverting or enticing away the
business of such person or entity, or otherwise disrupting any previously
established relationship existing between such person or entity and the Company
or its subsidiaries;
 
16

--------------------------------------------------------------------------------


(c)     Executive will not solicit, induce, influence or attempt to influence
any supplier, lessor, lessee, licensor, partner, joint venturer, potential
acquiree or any other person who has a business relationship with the Company or
its subsidiaries, or who on the Termination Date is engaged in discussions or
negotiations to enter into a business relationship with the Company or its
subsidiaries, to discontinue or reduce or limit the extent of such relationship
with the Company or its subsidiaries;
 
(d)     Without the consent of the Company, Executive will not make contact with
any of the employees of the Company or its subsidiaries with whom he had contact
during the course of his employment with the Company for the purpose of
soliciting such employee for hire, whether as an employee or independent
contractor, or otherwise disrupting such employee’s relationship with the
Company or its subsidiaries; and
 
(e)     Without the consent of the Company, Executive further agrees that, for a
period of one year from and after the Termination Date, Executive will not hire
any employee of the Company or its subsidiaries as an employee or independent
contractor, whether or not such engagement is solicited by Executive.
 
4.     Nondisparagement.  During and after the Employment Term, the Executive
agrees to refrain from making any statements and from taking any actions that
disparage or could reasonably be expected to harm the reputation of the Company
and its subsidiaries or any of their directors, officers or employees, and
agrees that he will not voluntarily assist or otherwise participate in any
action or proceeding undertaken by any other person that disparages or could
reasonably be expected to materially harm the reputation of the Company and its
subsidiaries or any of their directors, officers or employees.  Similarly, the
Company agrees that its directors and officers shall refrain from making any
statements and from taking any actions that disparage or could reasonably be
expected to harm the reputation of the Executive and agrees that its directors
and officers will not voluntarily assist or otherwise participate in any action
or proceeding undertaken by any other person that disparages or could reasonably
be expected to materially harm the reputation of the Executive.
 
5.     Injunctive Relief; Other Remedies.  Executive acknowledges that a breach
by Executive of Sections 2, 3 or 4 of this Article VI would cause immediate and
irreparable harm to the Company for which an adequate monetary remedy does not
exist; hence, Executive agrees that, in the event of a breach or threatened
breach by Executive of the provisions of Sections 2, 3 or 4 of this Article VI,
the Company will be entitled to injunctive relief restraining Executive from
such violation without the necessity of proof of actual damage or the posting of
any bond, except as required by non-waivable, applicable law.  Nothing herein,
however, will be construed as prohibiting the Company from pursuing any other
remedy at law or in equity to which the Company may be entitled under applicable
law in the event of a breach or threatened breach of this Agreement by
Executive, including without limitation the recovery of damages and/or costs and
expenses, such as reasonable attorneys’ fees, incurred by the Company as a
result of any such breach or threatened breach.  In addition to the exercise of
the foregoing remedies, the Company will have the right upon the occurrence of
any such breach to offset the damages of such breach as determined by the
Company, against any unpaid salary, bonus, commissions or reimbursements
otherwise owed to Executive.  In particular, Executive acknowledges that the
payments provided under Article IV are conditioned upon Executive fulfilling any
 
17

--------------------------------------------------------------------------------


noncompetition and nondisclosure agreements contained in this Article VI.  If
Executive at any time materially breaches any noncompetition or nondisclosure
agreements contained in this Article VI, then the Company may offset the damages
of such breach, as determined solely by the Company, against payments otherwise
due to Executive under Article IV or, at the Company’s option, suspend payments
otherwise due to Executive under Article IV during the period of such
breach.  Executive acknowledges that any such offset or suspension of payments
would be an exercise of the Company’s right to offset or suspend its performance
hereunder upon Executive’s breach of this Agreement; such offset or suspension
of payments would not constitute, and shall not be characterized as, the
imposition of liquidated damages.
 
6.     Requests for Waiver in Cases of Undue Hardship.  If the Executive should
find that any of the limitations in this Article VI impose a severe hardship on
his ability to secure other employment, then the Executive may ask the Company
to waive the specified limitations before accepting employment that otherwise
would be a breach of Executive’s obligations under this Agreement.  Such request
must be in writing and set forth the name and address of the organization with
which employment or another prohibited relationship is sought and the position,
duties or other activities that Executive seeks to perform, and the location of
performance.  The Company will consider the request and, in its sole discretion,
decide whether and on what conditions to grant such waiver.
 
7.    Governing Law of this Article VI; Consent to Jurisdiction.  Any dispute
regarding the reasonableness of the covenants and agreements set forth in this
Article VI or the territorial scope or duration thereof, or the remedies
available to the Company upon any breach of such covenants and agreements, will
be governed by and interpreted in accordance with the laws of the State of the
United States or other jurisdiction in which the alleged prohibited competing
activity or disclosure occurs, and, with respect to each such dispute, the
Company and Executive each hereby consent to the jurisdiction of the state and
federal courts sitting in the relevant State (or, in the case of any
jurisdiction outside the United States, the relevant courts of such
jurisdiction) for resolution of such dispute, and agree that service of process
may be made upon him or it in any legal proceeding relating to this Article VI
by any means allowed under the laws of such jurisdiction.
 
8.    Executive’s Understanding of this Article.  Executive hereby represents to
the Company that he has read and understands, and agrees to be bound by, the
terms of this Article VI.  Executive acknowledges that the geographic scope and
duration of the covenants contained in Article VI are the result of arm’s-length
bargaining and are fair and reasonable in light of (a) the importance of the
functions performed by Executive and the length of time it would take the
Company to find and train a suitable replacement, (b) the nature and wide
geographic scope of the operations of the Company and its subsidiaries, (c)
Executive’s level of control over and contact with the business and operations
of the Company and its subsidiaries in various jurisdictions where same are
conducted and (d) the fact that all facets of the Mining Business are conducted
by the Company and its subsidiaries throughout the geographic area where
competition is restricted by this Agreement.  It is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and,
therefore, to the extent permitted by applicable law, the parties hereto waive
any provision of applicable law that would render any provision of this Article
VI invalid or unenforceable.
 
18

--------------------------------------------------------------------------------


Article VII
 
Binding Arbitration
 
1.     Binding Agreement to Arbitrate.  Any claim or controversy arising out of
any provision of this Agreement (other than Article VI hereof), or the breach or
alleged breach of any such provision, will be settled by binding arbitration
administered by the American Arbitration Association (the “AAA”) under its
National Rules for the Resolution of Employment Disputes as in effect at the
time of the claim or controversy (the “Rules”), and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.
 
2.     Selection and Qualifications of Arbitrators.  If no party to the
arbitration makes a claim in excess of $1.0 million, exclusive of interest and
attorneys’ fees, the proceedings will be conducted before a single neutral
arbitrator selected in accordance with the Rules.  If any party makes a claim
that exceeds $1.0 million, the proceedings will be conducted before a panel of
three neutral arbitrators selected in accordance with the Rules.
 
3.    Location of Proceedings.  The place of arbitration will be in Phoenix,
Arizona.
 
4.    Remedies.  Any award in an arbitration initiated under this Article VII
will be limited to actual monetary damages, including if determined appropriate
by the arbitrator(s) an award of costs and fees to the prevailing party.  “Costs
and fees” mean all reasonable pre-award expenses of the arbitration, including
arbitrator’s fees, administrative fees, travel expenses, out-of-pocket expenses
such as copying, telephone, witness fees and attorneys’ fees.  The arbitrator(s)
will have no authority to award consequential, punitive or other damages not
measured by the prevailing party’s actual damages, except as may be required by
statute.
 
5.    Opinion.  The award of the arbitrators will be in writing, will be signed
by a majority of the arbitrators, and will include findings of fact and a
statement of the reasons for the disposition of any claim.
 
Article VIII
 
Miscellaneous
 
1.    Binding Effect.
 
(a)     This Agreement will be binding upon and inure to the benefit of the
Company and any of its successors or assigns.
 
(b)     This Agreement is personal to the Executive and will not be assignable
by the Executive without the consent of the Company (there being no obligation
to give such consent) other than such rights or benefits as are transferred by
will or the laws of descent and distribution.
 
(c)     The Company will require any successor to or assignee of (whether direct
or indirect, by purchase, merger, consolidation or otherwise) all or
substantially all of the assets of the Company (i) to assume unconditionally and
expressly this Agreement and (ii) to agree to perform all of the obligations
under this Agreement in the same manner and to the same extent as would have
been required of the Company had no assignment or succession occurred, such
 
19

--------------------------------------------------------------------------------


assumption to be set forth in a writing reasonably satisfactory to the
Executive.  In the event of any such assignment or succession, the term
“Company” as used in this Agreement will refer also to such successor or assign.
 
 
(d)     The Company shall also require all entities that control or that after
the transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree to cause to be performed all of the obligations
under this Agreement, such agreement to be set forth in a writing reasonably
satisfactory to the Executive.
 
2.     Notices.  All notices hereunder must be in writing and unless otherwise
specifically provided herein, will be deemed to have been given upon receipt of
delivery by:  (a) hand (against a receipt therefor), (b) certified or registered
mail, postage prepaid, return receipt requested, (c) a nationally recognized
overnight courier service (against a receipt therefor) or (d) telecopy
transmission with confirmation of receipt.  All such notices must be addressed
as follows:
 
If to the Company, to:
 
Freeport-McMoRan Copper & Gold Inc.
One North Central Avenue
Phoenix, Arizona 85004
Attention:  Chairman of Corporate Personnel Committee


If to the Executive, to:
 
Kathleen L. Quirk
One North Central Avenue
Phoenix, Arizona 85004


or such other address as to which any party hereto may have notified the other
in writing.


3.     Governing Law.  This Agreement will be construed and enforced in
accordance with and governed by the internal laws of the State of Delaware
without regard to principles of conflict of laws, except as expressly provided
in Article VI above with respect to the resolution of disputes arising under, or
the Company’s enforcement of, Article VI of this Agreement.
 
4.     Withholding.  The Executive agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.
 
5.     Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance, will at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, Executive
and the Company intend for any court construing this Agreement to modify or
limit such provision temporally, spatially or otherwise so as to render it valid
and enforceable to the fullest extent allowed by law.  Any such provision that
is not susceptible of such reformation will be ignored so as to not affect any
other term or
 
20

--------------------------------------------------------------------------------


provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, will not be affected thereby and
each term and provision of this Agreement will be valid and enforced to the
fullest extent permitted by law.
 
6.     Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach thereof.
 
7.     Remedies Not Exclusive.  Except as provided in Article VII hereof, no
remedy specified herein will be deemed to be such party’s exclusive remedy, and
accordingly, in addition to all of the rights and remedies provided for in this
Agreement, the parties will have all other rights and remedies provided to them
by applicable law, rule or regulation.
 
8.     Legal Fees.
 
(a)     Except as otherwise provided herein, the Company agrees to pay all legal
fees and expenses that the Executive may reasonably incur as a result of any
contest by the Company, the Executive or others with respect to the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by the Executive about the amount or
timing of any payment pursuant to this Agreement), provided that the Executive
prevails on any material claim.
 
(b)    The Company agrees to pay, as incurred, all legal fees and expenses that
the Executive may reasonably incur in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 of the
Code to any payment or benefit provided under this Agreement.
 
(c)    The payment of or reimbursement for legal fees under this Article VIII,
Section 8, shall comply with the requirement that non-qualified deferred
compensation be paid on a specified date or pursuant to a fixed schedule, which
requires that (1) the amount of benefits or reimbursements provided during one
calendar year shall not affect the amount of benefits or reimbursements to be
provided in any other calendar year, (2) the reimbursement of any eligible
expense shall be made no later than the last day of the calendar year following
the year in which the expense was incurred, and (3) the right to reimbursement
or benefits hereunder is not subject to liquidation or exchange for another
benefit.
 
9.     Company’s Reservation of Rights.  The Executive acknowledges and
understands that he serves at the pleasure of the Board and that the Company has
the right at any time to terminate or change the Executive’s status as an
officer and employee of the Company, subject to the rights of the Executive to
claim the benefits conferred by this Agreement.
 

 
21

--------------------------------------------------------------------------------

 

 
10.     Jury Trial Waiver.  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT.
 
11.     Survival.  The rights and obligations of the Company and Executive
contained in Article VI of this Agreement will survive the termination of the
Agreement.  Following the Termination Date, each party will have the right to
enforce all rights, and will be bound by all obligations, of such party that are
continuing rights and obligations under this Agreement.
 
12.     Prior Change of Control Agreement.  This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof.  Specifically, the
Change of Control Agreement between the Executive and the Company dated February
3, 2004, shall automatically terminate as of the effectiveness of this
Agreement. This Agreement may not be amended orally, but only by an agreement in
writing by the parties hereto.
 
13.     Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
14.     Section 409A of the Internal Revenue Code.
 
(a)     It is the intention of the parties that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A, and the provisions of this Agreement shall be construed and
administered in accordance with such intent.  To the extent any potential
payments or benefits could become subject to Section 409A, the parties shall
cooperate to amend this Agreement with the goal of giving the Executive the
economic benefits described herein in a manner that does not result in such tax
being imposed.  If the parties are unable to agree on a mutually acceptable
amendment, the Company may, without the Executive’s consent and in such manner
as it deems appropriate, amend or modify this Agreement or delay the payment of
any amounts hereunder to the minimum extent necessary to meet the requirements
of Section 409A.
 
(b)     If Executive is a “specified employee,” any payments payable as a result
of Executive’s termination of employment (other than as a result of death) shall
not be payable before the earlier of (i) the first business day that is more
than six months after Executive’s Termination Date, (ii) the date of Executive’s
death, or (iii) the date that otherwise complies with the requirements of
Section 409A.  “Specified employee” shall mean the Executive if the Executive is
a key employee under Treasury Regulations Section 1.409A-1(i) because of final
and binding action taken by the Board or its Corporate Personnel Committee, or
by operation of law or such regulation.
 
(c)     No acceleration of payments and benefits provided for in this Agreement
shall be permitted, except that the Company may accelerate payment, if permitted
by Section
 
22

--------------------------------------------------------------------------------


409A, as necessary to allow the Executive to pay FICA taxes on amounts payable
hereunder and additional taxes resulting from the payment of such FICA amount,
or as necessary to pay taxes and penalties arising as a result of the payments
provided for in this Agreement failing to meet the requirements of Section 409A.
 
 
 
[remainder of page intentionally blank]
 
 
 

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the Agreement Date.
 
Freeport-McMoRan Copper & Gold Inc.


By:          /s/  H. Devon Graham,
Jr.                                                                   
       H. Devon Graham, Jr.
          Director and Chairman of the
                Corporate Personnel Committee of the
   Board of Directors


Executive


 
                                                     /s/ Kathleen L. Quirk
                                Kathleen L. Quirk

 






























Signature Page of Executive Employment Agreement
between Freeport-McMoRan Copper & Gold Inc.
and Kathleen L. Quirk









 
24

--------------------------------------------------------------------------------

 
Exhibit A to
Executive Employment Agreement





FREEPORT-McMoRan COPPER & GOLD INC.


FORM OF
PERFORMANCE-BASED
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2006 STOCK INCENTIVE PLAN


AGREEMENT dated as of January 29, 2008 (the “Grant Date”), between
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”), and
Kathleen L. Quirk (the “Executive” or the “Participant”).
 
1.     (a)           The Executive and the Company have entered into an
Executive Employment Agreement effective as of January 29, 2008 (the “Employment
Agreement”). As set forth in Article II, Section 3 of the Employment Agreement,
and pursuant to the Freeport-McMoRan Copper & Gold Inc. 2006 Stock Incentive
Plan (the “Plan”), the Executive is hereby granted effective the Grant Date
75,000 restricted stock units (“Restricted Stock Units” or “RSUs”) on the terms
and conditions set forth in this Agreement and in the Plan.
 
(b)    Defined terms not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan.
 
(c)    Subject to the terms, conditions, and restrictions set forth in the Plan
and herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Agreement or on such earlier date as provided in Section
2(b) of this Agreement or Section 5(b) of this Agreement (the “Vesting Date”),
one share (a “Share”) of common stock of the Company (“Common Stock”), free of
any restrictions, all amounts notionally credited to the Participant’s Dividend
Equivalent Account (as defined in Section 4 of this Agreement) with respect to
such RSU, and all securities and property comprising all Property Distributions
(as defined in Section 4 of this Agreement) deposited in such Dividend
Equivalent Account with respect to such RSU.
 
(d)   Provided the condition of Section 6 of this Agreement has been met, as
soon as practicable after the Vesting Date (but no later than 2 ½ months from
such date) for any RSUs granted hereunder, the Participant shall receive from
the Company the number of Shares to which the vested RSUs relate, free of any
restrictions, a cash payment for all amounts notionally credited to the
Participant’s Dividend Equivalent Account with respect to such vested RSUs, and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.
 
2.     (a)           Provided the condition of Section 6 of this Agreement has
been met, the RSUs granted hereunder shall vest in installments as follows:
 
A-1

--------------------------------------------------------------------------------


Scheduled Vesting Date
 
Grant Date
January 1, 2009
January 1, 2010
January 1, 2011
January 1, 2012
Number of RSUs
 
15,000
15,000
15,000
15,000
15,000



(b)    Notwithstanding Section 2(a) of this Agreement, at such time as there
shall be a Change in Control of the Company, all unvested RSUs shall be
accelerated and shall immediately vest.
 
(c)    Until the respective Vesting Date for an RSU granted hereunder, such RSU,
all amounts notionally credited in any Dividend Equivalent Account related to
such RSU, and all securities or property comprising all Property Distributions
deposited in such Dividend Equivalent Account related to such RSU shall be
subject to forfeiture as provided in Section 5 of this Agreement.
 
3.     Except as provided in Section 4 of this Agreement, an RSU shall not
entitle the Participant to any incidents of ownership (including, without
limitation, dividend and voting rights) in any Share until the RSU shall vest
and the Participant shall be issued the Share to which such RSU relates nor in
any securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.
 
4.     From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Participant shall be credited, as of the
payment date therefor, with (i) the amount of any cash dividends and (ii) the
amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”).  All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date.  All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Agreement.  The “Account Rate” shall be the prime commercial lending rate
announced from time to time by JPMorgan Chase Bank, N.A. or by another major
national bank headquartered in New York, New York designated by the
Committee.  The Committee may, in its discretion, deposit in the Participant’s
Dividend Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof.
 
5.     (a)           Except as set forth in Section 5(b) of this Agreement, all
unvested RSUs provided for in this Agreement, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall
 
A-2

--------------------------------------------------------------------------------


immediately be forfeited on the date the Participant ceases to be an Eligible
Individual (the “Termination Date”).
 
(b)           Notwithstanding the foregoing, and provided the condition of
Section 6 of this Agreement has been met, if the Participant ceases to be an
Eligible Individual (the “Termination”) by reason of the Participant’s death or
Disability, all the unvested RSUs granted hereunder, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall vest as of the
Participant’s Termination Date.
 
6.    The other provisions of this Agreement notwithstanding, no unvested RSU
granted hereunder shall vest on its scheduled Vesting Date under Section 2(a) of
this Agreement or upon the Participant’s Termination pursuant to Section 5(b) of
this Agreement unless the average of the Return on Investment for the five
calendar years preceding the year in which such event occurs is at least 6% and,
if required or deemed necessary to satisfy the requirements to qualify such RSU
as “performance-based compensation” under Section 162(m), the appropriate
members of the Committee shall have certified that such condition has been
met.  Any unvested RSUs that do not vest upon the occurrence of any of such
events as a result of the failure to meet the condition of this Section 6, all
amounts credited to the Participant’s Dividend Equivalent Accounts with respect
to such RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
immediately be forfeited.
 
7.    The RSUs granted hereunder, any amounts notionally credited in the
Participant’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution or pursuant to a domestic relations order, as defined
in the Code.
 
8.    All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to One North
Central Avenue, Phoenix, Arizona, 85004, addressed to the attention of the
Secretary; and, if to the Participant, shall be delivered personally or mailed
to the Participant at the address on file with the Company.  Such addresses may
be changed at any time by notice from one party to the other.
 
9.            This Agreement is subject to the provisions of the Plan.  The Plan
may at any time be amended by the Board, except that any such amendment of the
Plan that would materially impair the rights of the Participant hereunder may
not be made without the Participant’s consent.  The Committee may amend this
Agreement at any time in any manner that is not inconsistent with the terms of
the Plan and that will not result in the application of Section 409A(a)(1) of
the Code.  Notwithstanding the foregoing, no such amendment may materially
impair the rights of the Participant hereunder without the Participant’s
consent.  Except as set forth above, any applicable determinations, orders,
resolutions or other actions of the Committee shall be final, conclusive and
binding on the Company and the Participant.
 
A-3

--------------------------------------------------------------------------------


10.          The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.
 
11.           Nothing in this Agreement shall confer upon the Participant any
right to continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.
 
12.    As used in this Agreement, the following terms shall have the meanings
set forth below.
 
(a)     “Change in Control” shall have the meaning set forth in Article V,
Section 2 of the Employment Agreement.
 
(b)     “Disability” shall have occurred if the Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.
 
(c)     “Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
Freeport-McMoRan Copper & Gold Inc. Policies of the Committee applicable to the
2006 Stock Incentive Plan, and, with respect to any other property, mean the
value thereof determined by the board of directors of the Company in connection
with declaring the dividend or distribution thereof.
 
                                (d)     “Managed Net Income” shall mean, with
respect to any year, the sum of (i) the net income (or net loss) of the Company
and its consolidated subsidiaries for such year as reviewed by the Company’s
independent auditors and released by the Company to the public; plus (or minus)
(ii) the minority interests’ share in the net income (or net loss) of the
Company’s consolidated subsidiaries for such year as reviewed by the Company’s
independent auditors and released by the Company to the public; plus (or minus)
(iii) the effect of changes in accounting principles of the Company and its
consolidated subsidiaries for such year plus (or minus) the minority interests’
share in such changes in accounting principles as reviewed by the Company’s
independent auditors and released by the Company to the public.
 
                                (e)     “Net Cash Provided by Operating
Activities” shall mean, with respect to any year, the net cash provided by
operating activities of the Company and its consolidated subsidiaries for such
year as reviewed by the Company’s independent auditors and released by the
Company to the public.
 
A-4

--------------------------------------------------------------------------------


(f)     “Net Interest Expense” shall mean, with respect to any year, the net
interest expense of the Company and its consolidated subsidiaries for such year
as reviewed by the Company’s independent auditors and released by the Company to
the public.
 
(g)    “Return on Investment” shall mean, with respect to any year, the result
(expressed as a percentage) calculated according to the following formula:
 
a + (b - c)
d


in which “a” equals Managed Net Income for such year, “b” equals Net Interest
Expense for such year, “c” equals Tax on Net Interest Expense for such year, and
“d” equals Total Investment of Capital for such year.


(h)     “Tax on Net Interest Expense” shall mean, with respect to any year, the
tax on the net interest expense of the Company and its consolidated subsidiaries
for such year calculated at the appropriate statutory income tax rate for such
year as reviewed by the Company’s independent auditors.
 
(i)     “Total Investment of Capital” shall mean, with respect to any year, the
sum of (i) the weighted average of the stockholders’ equity in the Company and
its consolidated subsidiaries for such year, (ii) the weighted average of the
minority interests in the consolidated subsidiaries of the Company for such
year, (iii) the weighted average of the redeemable preferred stock of the
Company for such year and (iv) the weighted average of the long-term debt of the
Company and its consolidated subsidiaries for such year, all as shown in the
quarterly balance sheets of the Company and its consolidated subsidiaries for
such year.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month, and year first above written.
 


FREEPORT-McMoRan COPPER & GOLD INC.




By:  ________________________________
 
                                                  
                                    ________________________________
                                              (Participant)


                                    ________________________________

                                            (Street Address)


                                    ________________________________

                                           (City) (State) (Zip Code)

 
A-5

--------------------------------------------------------------------------------

 

 
 